NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                       901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                       CORPUS CHRISTI, TEXAS 78401
                                                                       361-888-0416 (TEL)
JUSTICES
                                                                       361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                       HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                       ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                   100 E. CANO, 5TH FLOOR
                                                                       EDINBURG, TEXAS 78539
                                                                       956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ            Thirteenth District of Texas            956-318-2403 (FAX)

                                                                       www.txcourts.gov/13thcoa



                                       February 26, 2015

      Hon. Glenn W. Devino                      Hon. Oscar Rene Flores
      Assistant District Attorney               Attorney at Law
      100 N. Closner, 4th Floor                 1308 South 10th Ave.
      Edinburg, TX 78539                        Edinburg, TX 78539
      * DELIVERED VIA E-MAIL *                  * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00229-CR
      Tr.Ct.No. CR-2156-12-D
      Style:    THE STATE OF TEXAS v. LORENZO REYES JR.


            The above-referenced cause has been set for submission without oral argument
      on Thursday, March 19, 2015, before a panel consisting of Justice Dori Contreras
      Garza, Justice Gina M. Benavides, and Justice Gregory T. Perkes.

                                            Very truly yours,


                                            Dorian E. Ramirez, Clerk

      DER:ch